EXHIBIT 10.1

 

PCM, INC.

2012 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

(SINGLE TRIGGER FORM)

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of
                  ,       , 20    , by and between PCM, INC., a Delaware
corporation (the “Company”), and                                    (the
“Grantee”).

 

1.             Certain Definitions.  Capitalized terms used, but not otherwise
defined, in this Agreement will have the meanings given to such terms in the
Company’s 2012 Equity Incentive Plan (the “Plan”), which is incorporated herein
by reference.

 

2.             Grant of RSUs.  Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company has
granted to the Grantee as of                   ,       , 20     (the “Date of
Grant”),                      Restricted Stock Units (“RSUs”).  Each RSU shall
represent the right of the Grantee to receive one share of Common Stock subject
to and upon the terms and conditions of this Agreement.

 

3.             Restrictions on Transfer of RSUs.  Subject to Section 11 of the
Plan, neither the RSUs granted hereby nor any interest therein or in the Common
Stock related thereto shall be transferable prior to payment to the Grantee
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.

 

4.             Vesting of RSUs.

 

(a)                                 Subject to Sections 4(b) and 4(c) below, the
RSUs covered by this Agreement shall vest and become payable to the Grantee
pursuant to Section 5 hereof as follows:

 

Vesting Date:

 

RSUs Vested:

 

 

 

 

 

 

 

 

 

 

(b)                                 In the event that the Grantee’s continuous
service with the Company or any Subsidiary terminates for any reason, any
then-unvested RSUs will be forfeited and automatically cancelled without further
action of the Company (which forfeiture shall occur on the date upon which such
continuous service ceases).  For purposes of this Agreement, “continuous
service” shall be determined in accordance with Section 18 of the Plan, provided
that continuous service shall be deemed to have terminated in the event of a
leave of absence that extends beyond the periods permitted by Treasury
Regulation section 1.409A-1(h) for purposes of determining when a service
provider incurs a separation from service.

 

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding Section 4(a) above, in the
event that a Change in Control occurs at a time at which such RSUs remain
outstanding and unvested, any then-unvested portion of the RSU shall become
fully vested and payable to the Grantee immediately prior to the consummation of
a Change in Control

 

5.             Form and Time of Payment of RSUs.  Payment for the RSUs, after
and to the extent they vest, shall be made in the form of shares of Common
Stock.  Except as provided in the next sentence, payment shall be made within 10
days following the date that the RSUs vest pursuant to Section 4 hereof. If any
RSUs vest by reason of the occurrence of a Change in Control as described in
Section 4(c), payment shall be made upon the occurrence of the Change in
Control.  The Company’s obligations to the Grantee with respect to the RSUs will
be satisfied in full upon the issuance of Common Stock corresponding to such
RSUs.

 

6.             Dividend, Voting, and Other Rights.

 

(a)                                 The Grantee shall have no rights of
ownership in the Common Stock underlying the RSUs, no right to dividends or
dividend equivalents and no right to vote the Common Stock underlying the RSUs
until the date on which the shares of Common Stock underlying the RSUs are
issued or transferred to the Grantee pursuant to Section 5 above.

 

(b)                                 The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver shares of Common Stock in the future, and the rights of the
Grantee will be no greater than that of an unsecured general creditor. No assets
of the Company will be held or set aside as security for the obligations of the
Company under this Agreement.

 

7.             Adjustments.  The number of shares of Common Stock issuable for
each RSU is subject to adjustment as provided in Section 12 of the Plan.

 

8.             Withholding Taxes.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with the delivery
to the Grantee of Common Stock or any other payment to the Grantee or any other
payment or vesting event under this Agreement, and the amounts available to the
Company for such withholding are insufficient, it shall be a condition to the
obligation of the Company to make any such delivery or payment that the Grantee
make arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld.  The Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Common Stock to be delivered to the Grantee hereunder or by
delivering to the Company other shares of Common Stock held by the Grantee.  If
no such election is made by the Grantee, the Company shall satisfy the
withholding tax amount by withholding from the shares of Common Stock to be
delivered to the Grantee upon vesting hereunder.  In no event will the aggregate
market value of the shares to be withheld and/or delivered pursuant to this
Section 8 to satisfy applicable withholding taxes exceed the minimum amount of
taxes required to be withheld.

 

2

--------------------------------------------------------------------------------


 

9.             Compliance With Law.  The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of the Plan and this Agreement, the
Company shall not be obligated to issue any Common Stock pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.

 

10.          Compliance With Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the RSUs granted hereunder
shall be exempt from Section 409A of the Code (including the guidance
promulgated thereunder) and this Agreement shall be administered in a manner
consistent with this intent.

 

11.          No Service Rights.  The grant of the RSUs under this Agreement to
the Grantee is a voluntary, discretionary award being made on a one-time basis
and it does not constitute a commitment to make any future awards.  The grant of
the RSUs and any payments made hereunder will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law.  Nothing contained in this Agreement shall confer
upon the Grantee any right to be employed or remain employed by the Company or
any of its Subsidiaries (or to continue as a service provider to the Company or
any Subsidiary, as applicable), nor limit or affect in any manner the right of
the Company or any of its Subsidiaries to terminate the employment (or terminate
the Grantee’s status as a service provider, as applicable) or adjust the
compensation of the Grantee.

 

12.          Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or any of its Subsidiaries and shall not affect the amount of any
life insurance coverage available to any beneficiary under any life insurance
plan covering employees of the Company or any of its Subsidiaries.

 

13.          Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s written consent.

 

14.          Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

15.          Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern.  The Committee
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with this Agreement.

 

16.          Successors and Assigns.  Without limiting Section 3 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

3

--------------------------------------------------------------------------------


 

17.          Acknowledgement.  The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.

 

18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has executed this
Agreement, effective as of the day and year first above written.

 

 

PCM, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

The undersigned hereby acknowledges receipt of an executed version of this
Agreement and accepts the award of RSUs granted hereunder on the terms and
conditions set forth herein and in the Plan.

 

 

GRANTEE

 

 

 

 

 

By:

 

 

Name:

 

 

5

--------------------------------------------------------------------------------